Citation Nr: 1010569	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-05 836	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 6, 1971 Board decision that denied entitlement to 
service connection for a post-operative abdominal condition.

(The issues of entitlement to an effective date earlier than 
February 12, 2001 for the grant of service connection for 
short bowel syndrome and for the award of a total disability 
rating based on individual unemployability (TDIU) due to 
short bowel syndrome are addressed in a separate decision of 
the Board under Docket Number 05-29 597.)


REPRESENTATION

Moving party represented by:  Elzie Fitzgerald, Agent


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from September 
24, 1960 to March 23, 1961, from February 2, 1969 to March 
14, 1969, and from April 22, 1969 to May 2, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 motion from the moving party for 
revision or reversal of a July 6, 1971 Board decision that 
denied service connection for a post-operative abdominal 
condition.  In an August 2007 decision, the Board determined 
that there was no clear and unmistakable error in the July 6, 
1971 Board decision.  In a July 2009 Memorandum Decision, the 
United States Court of Appeals for Veterans Claims (Court) 
reversed the Board's August 2007 decision with respect to 
this issue, and remanded the claim for further adjudication 
consistent with its decision.


FINDING OF FACT

A July 2009 Memorandum Decision of the Court reversed the 
Board's August 2007 decision, determined that there was clear 
and unmistakable error in the July 6, 1971 Board decision 
that denied service connection for a post-operative abdominal 
condition, and indicated that service connection should have 
been established at the time of that July 6, 1971 Board 
decision.


CONCLUSION OF LAW

The July 6, 1971 Board decision was clearly and unmistakably 
erroneous in denying service connection for a post-operative 
abdominal condition.  38 U.S.C.A. § 7111 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105, 20.1400, 20.1403, 20.1404 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The Court has determined 
that CUE claims are not conventional appeals.  Rather, such 
claims are requests for revisions of previous decisions.  A 
claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

Turning to the merits, in a July 6, 1971 decision, the Board 
denied service connection for a post-operative abdominal 
condition based on the rationale that the Veteran had no in-
service injury while on active duty for training that would 
entitle him to benefits.  In a March 2005 rating decision, 
the RO granted service connection for short bowel syndrome 
based upon a January 2005 RO administrative determination 
that the Veteran's in-service injury was incurred in the line 
of duty while on active duty for training.

In an August 2007 decision, the Board determined that there 
was no clear and unmistakable error in the July 6, 1971 Board 
decision.  However, in its July 2009 Memorandum Decision, the 
Court concluded that it was clear that "had the 1971 Board 
properly applied the law extant at the time of that 
decision...a grant of service connection would have resulted."  
Accordingly, the Court reversed the Board's August 2007 
decision as to its denial of CUE in the July 6, 1971 Board 
decision, and remanded the matter to the Board for further 
adjudication consistent with the Court's decision.  As noted 
above, the issue of entitlement to an effective date earlier 
than February 12, 2001 for the grant of service connection 
for short bowel syndrome is addressed in a separate decision 
of the Board under Docket Number 05-29 597, being issued 
concurrently.




ORDER

The motion for revision of a July 6, 1971 Board decision that 
denied entitlement to service connection for a post-operative 
abdominal condition on the basis of clear and unmistakable 
error, is granted.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



